 Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.1 Filed 04/01/21 Page 1 of 39




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

                                                          DEMAND FOR
                                                          JURY TRIAL
NANCY HOOKS,

      Plaintiff,                               Case No.
                                               Hon.
v

CITY OF WARREN, a Municipal
Corporation; dba CITY OF WARREN
POLICE DEPARTMENT, and
POLICE OFFICERS: OFFICER LUCAS DOE; OFFICER BRYAN MUNAFO;
OFFICER A. KOERNER;
Each in their individual and official capacity jointly and severally;

      Defendants.

NINA KORKIS TAWEEL (P63031)
KORKIS LAW FIRM, PLLC
Counsel for Plaintiff
1360 Porter St, Suite 200
Dearborn, MI 48124
313-581-5800
nina@korkislaw.com

AZZAM E. ELDER (P53661)
ELDER BRINKMAN LAW
Co-Counsel for Plaintiff
1360 Porter St, Suite 200
Dearborn, MI 48124
313-582-5800
aelder@elderbrinkmanlaw.com
 Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.2 Filed 04/01/21 Page 2 of 39




            COMPLAINT AND DEMAND FOR TRIAL BY JURY
      NOW COMES the Plaintiff, NANCY HOOKS, by and through her

attorneys, Nina Korkis Taweel and Azzam E. Elder, and for her Complaint against

the above-named Defendants, states as follows:

                          JURISDICTION AND VENUE
      1.      This action arises under the United States Constitution and under the

laws of the United States Constitution, particularly under the provisions of the

Fourth Amendment of the United States Constitution and under the laws of the

United States, particularly under the Civil Rights Act, Title 42 of the United States

Code, §1983 and §1988, and the United States Constitution, Amendments IV, V

and XIV, deprivation of liberty without due process of law.

      2.      This Court has jurisdiction of this cause under the provisions of the

United States Constitution, Amendments I, IV, V, VI, and XIV; Title 42 of the

United States Code, § 1983; Title 28 of the United States Code, § 1331 and § 1343.

3.            Venue is proper in the Eastern District of Michigan pursuant to

      28 U.S.C. § 1391. All Defendants reside and may be found in the Eastern

      District of Michigan and all of the events giving rise to these claims

      occurred in this district.

      4.      That Plaintiff brings this suit against each and every Defendant in

their individual and official capacities.


                                            2
  Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.3 Filed 04/01/21 Page 3 of 39



      5.     That each and every act of Defendants, as set forth herein, were done

by those Defendants under the color and pretense of the statutes, ordinances,

regulations, laws, customs, and usages of the State of Michigan, and by virtue of, and

under the authority of, each individual Defendant’s employment with the City of

Warren.

                                     PARTIES
      6.     Plaintiff, NANCY HOOKS, is a citizen of the State of Michigan and a

resident of the City of Warren, Macomb County, Michigan.

      7.     At all times relevant, Defendant CITY OF WARREN was and is a

municipal corporation, duly organized and carrying on governmental functions,

including the formation, organization, and operation of the CITY OF WARREN

POLICE DEPARTMENT, in the City of WARREN, County of MACOMB, State of

Michigan.

      8.     At all times relevant, Defendant OFFICER LUCAS DOE, is a police

officer employed by Defendant CITY OF WARREN, acting under color of state law.

      9.     At all times relevant, Defendant OFFICER BRYAN MUNAFO, is a

police officer employed by Defendant CITY OF WARREN, acting under color of

state law.

      10.    At all times relevant, Defendant OFFICER A. KOERNER, is a police

officer employed by Defendant CITY OF WARREN, acting under color of state law.



                                         3
  Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.4 Filed 04/01/21 Page 4 of 39



         11.   At all times relevant, Defendant “assisting and supervising officers”,

are ALL police officers employed by Defendant CITY OF WARREN, acting under

color of state law.

         12.   At the time of filing the Complaint, the true identity of the assisting

and supervising officers was not known to Plaintiff from the video and case report.

         13.   Defendant CITY OF WARREN will have to disclose the identity of the

assisting and supervising officers and the Complaint will be amended upon such

disclosures.

         14.   That the amount in controversy exceeds the amount of $75,000.00, and

pursuant to 28 U.S.C. 1332, this action is otherwise within the jurisdiction of this

Court.

                            COMMON ALLEGATIONS
         15.   On April 8, 2019, there was an altercation taking place in the area of

Lorraine and Ford in the City of Warren.

         16.   Plaintiff Nancy Hooks was not involved in the altercation.

         17.   Plaintiff was on a public street and was attempting to speak with

Defendant City of Warren Police Officers about the altercation.

         18.   Defendant Police Officers were extremely hostile to Plaintiff Nancy

Hooks.

         19.   Defendant Police Officers escalated the situation and assaulted

Plaintiff Hooks by violently smashing her into the ground.
                                           4
  Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.5 Filed 04/01/21 Page 5 of 39



         20.   Luckily, a bystander captured the incident on video.

         21.   Defendant Police Officers did not have reasonable suspicion to arrest

or even detain Plaintiff Hooks for any reason.

         22.   Defendant Police Officers did not have probable cause to arrest or

even detain Plaintiff for any reason.

         23.   Plaintiff Hooks never threatened or assaulted Defendant.

         24.   Plaintiff Hooks was on a public street and not in violation of any laws.

         25.   Defendant Police Officers were not in imminent danger from Plaintiff

Hooks.

      26.      Defendant Police Officers acted willfully and under color of law at all

times against Plaintiff Hooks.

      27.      Plaintiff Hooks was unlawfully assaulted by Defendant Police Officers

and the assisting officers.

      28.      At all times relevant, Defendant and assisting and supervising officers

were acting within the scope of their employment for Defendant CITY OF

WARREN, and under color of law as law enforcement officers, intentionally

compelled the Plaintiff to be unlawfully restrained, under pretense that she had

violated the law, said acts constituting false arrest and false imprisonment.

         29.   Defendant CITY OF WARREN is liable under state and/or federal

law for all injuries proximately caused by:


                                           5
  Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.6 Filed 04/01/21 Page 6 of 39



       a. Intentional wrongful acts of their and/or agents committed within the
          scope of their employment; and

       b. Intentional, willful and wanton, reckless, deliberate indifference, grossly
          negligent and/or negligent acts and/or omissions committed pursuant to
          customs, policies, usage and/or practices which deprive citizens of their
          rights, privileges and/or immunities secured by the Constitutions and
          laws of the United States and/or of the State of Michigan, including but
          not limited to:

              i. Defendants’ directions, policies, practices and/or customs from
                 which the employees' and/or agents’ acts or omissions were
                 foreseeable;

             ii. conduct by such employees and/or agents in which Defendants
                 acquiesced, explicitly or implicitly;

            iii. conduct which resulted from the failure to train or oversee the
                 training of such employees and/or agents;

            iv. conduct of such employees and/or agents which supervisory
                personnel could foresee because the previous behavior of such
                employees and/or agents created the potential for such acts or
                omissions and which were not corrected;

             v. acts of such employees and/or agents which were caused by or
                permitted in violation of a statutory duty; and

            vi. conduct which resulted from the failure to train or oversee the
                training of such employees and/or agents as it relates to consensual
                encounters with citizens and citizens rights protected under law.

      30.    As a result of the incarceration described above, NANCY HOOKS was

forcibly assaulted, forced to be booked, fingerprinted, never read her rights, and

falsely imprisoned, and deprived of her freedom and constitutional rights, and forced

to face bogus charges, resulting in significant damages, including, but not limited to

compensatory damages, reasonable attorney fees, expert fees, and costs pursuant to
                                         6
  Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.7 Filed 04/01/21 Page 7 of 39



42 U.S.C. §1988, and punitive damages.

                            COUNT I
      UNREASONABLE SEARCH AND SEIZURE-EXCESSIVE FORCE
                        (42 U.S.C. § 1983)
           (AGAINST CITY AND DEFENDANT OFFICERS)
31. Plaintiff restates, realleges, and incorporates each and every allegation

   contained in the Allegations above, with the same force and effect as set forth

   fully herein.

32. The Fourth Amendment of the United States Constitution guarantees all

   persons the right to be free from unreasonable detention in violation of their rights

   to privacy. 42 U.S.C. § 1983 provides a private right of action for conduct which

   violates this right.

33. Defendant Police Officers acted under color of law.

34. Defendant Police Officers had no reasonable suspicion that Plaintiff Hooks

    was doing anything illegal.

35. Defendant Police Officers had no probable cause to arrest or even detain

Plaintiff Hooks.

36. Plaintiff was complying with Defendants’ commands and Defendants had no

    legal right to arrest Plaintiff, or charge her with two (2) misdemeanors.

37. Defendant Police Officers violently assaulted Plaintiff without legal authority

    and arrested Plaintiff by using excessive force.



                                          7
  Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.8 Filed 04/01/21 Page 8 of 39



38. No reasonable officer would behave in the manner in which Defendants

      behaved during their encounter with Plaintiff.

39.     Defendant Police Officers failed to de-escalate the situation and instead

      recklessly escalated the situation, which lead to Plaintiff’s injuries and malicious

      prosecution.

40. Defendants did not have probable cause to believe that Plaintiff had committed

      any felony or any other crime.

41. Defendants were aware that Plaintiff was not accompanied by any other

      individuals prior to any force being used.

42. Defendants had no reasonable fear of being inflicted with great bodily harm,

      or death.

43. Defendants had alternate means of resolving the situation without resorting to

      striking Plaintiff and slamming her into the ground.

      WHEREFORE, Plaintiff demands judgment against all the Defendants jointly

and severally, for actual, general, special, compensatory damages and further

demands judgment against each of said Defendants, jointly and severally, for

punitive damages, plus the costs of this action, including attorney fees, and such

other relief deemed to be just and equitable.




                                             8
  Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.9 Filed 04/01/21 Page 9 of 39



                          COUNT II
          FALSE/WRONGFUL ARREST – FALSE IMPRISONMENT
                   AGAINST ALL DEFENDANTS
      44.     Plaintiff hereby restates, realleges, and incorporates each and every

allegation contained in the Allegations above, as though set forth fully and

completely herein.

      45.     Defendants and the Defendants’ assisting and supervising officers

arrested Plaintiff without probable cause.

      46.      Defendants and the Defendants’ assisting and supervising officers

then participated in wrongfully charging that Plaintiff had committed two (2)

misdemeanor crimes.

      47.     That Defendant CITY OF WARREN, through its employees and

officers, Defendants, and the Defendants’ assisting and supervising officers in

particular, owed Plaintiff a duty to refrain from the intentionally, falsely, and/or

wrongfully arresting and/or detaining her, which caused foreseeable injury and/or

deprivation of liberty.

      48.     Defendants, while at all times relevant herein acting within the scope of

their employment for Defendant CITY OF WARREN, and under color of law as law

enforcement officer, intentionally compelled the Plaintiff to be unlawfully seized,

searched and arrested, under the pretense that she had violated the law, knowing they

lacked probable cause or even reasonable suspicion that she did so. Said acts

constitute false arrest and false imprisonment.
                                             9
 Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.10 Filed 04/01/21 Page 10 of 39



       49.    In making said false arrest and false imprisonment, Defendants caused

the Plaintiff to be:

       a. handcuffed;

       b. caused Plaintiff’s pants to be pulled down and refused to allow her to pull
          them up, leaving her naked and exposed from the waist down in public;

       c. forced and caged in the back of a police car;

       d. booked;

       e. fingerprinted;

       f. incarcerated;

       g. hospitalized; and

       h. charged with a crime.

      50.     That the deprivation of Plaintiff's personal liberty and freedom was

unreasonable, unnecessary, unlawful and unconstitutional.

      51.     That Defendant CITY OF WARREN is vicariously liable for the acts

of the individual Defendants who falsely and wrongfully arrested, detained and

imprisoned Plaintiff.

      52.     That as a direct and proximate result of the aforementioned unlawful

conduct and omissions of Defendants, Plaintiff suffered fear, pain, anguish, and the

following damages:

              a.       personal injury;

              b.       shock, fright, anxiety, mental distress, annoyance, vexation, and
                       humiliation suffered by Plaintiff from the inception of the arrest;
                                             10
 Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.11 Filed 04/01/21 Page 11 of 39



              c.    shock, fright, anxiety, mental distress, annoyance, vexation, and
                    humiliation suffered by Plaintiff as a result of Defendants’
                    actions during the arrest causing Plaintiff to be naked and
                    exposed from the waist down in public;

              d.    loss of freedom;

              e.    pain and suffering during confinement;

              f.    isolation from friends and family;

              g.    loss of dignity;

              h.    loss of reputation;

              i.    Lost income;

              j.    Loss of enjoyment of life;

              k.    Medical damages;

              l.    Compensatory and punitive damages; and

              m.    Any and all other damages otherwise recoverable under USC
                    Section 1983 and Section 1988.

      WHEREFORE, Plaintiff demands judgment against all of the Defendants

jointly and severally, for actual, general, special, compensatory damages and further

demands judgment against each of said Defendants, jointly and severally, for

punitive damages, plus the costs of this action, including attorney fees, and such

other relief deemed to be just and equitable.




                                          11
Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.12 Filed 04/01/21 Page 12 of 39




                               COUNT III
         UNREASONABLE SEARCH AND SEIZURE-DENIAL OF MEDICAL
           CARE (42 U.S.C. § 1983) AGAINST ALL DEFENDANTS

53. Plaintiff hereby restates, realleges, and incorporates each and every allegation

      contained in the Allegations above, as though set forth fully and completely

      herein.

54.     The denial of medical care by the City of Warren and its officers deprived

      Plaintiff of her right to be secure in her person against unreasonable searches

      and seizures as guaranteed to Plaintiff under the Fourth Amendment to the

      United States Constitution and applied to state actors by the Fourteenth

      Amendment.

55. As a result of the foregoing, Plaintiff suffered physical pain and suffering,

      mental anguish, humiliation, emotion distress, and permanent injuries.

56. Defendant City of Warren and its Officers knew that failure to provide timely

      medical treatment to Plaintiff could result in further significant injury or the

      unnecessary and wanton infliction of pain, but disregarded that serious medical

      need, causing Plaintiff great bodily harm.

57. The conduct of Defendant City of Warren, and its Officers, was willful,

      wanton, malicious, and done with reckless disregard for the rights and safety of

      Plaintiff and therefore warrants the imposition of exemplary and punitive

      damages as to the City of Warren and Defendant Officers.

                                            12
 Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.13 Filed 04/01/21 Page 13 of 39



58. As a result of the misconduct, City of Warren and Defendant Officers are

      liable for Plaintiff’s injuries, either because they were integral participants in

      the denial of medical care, lack of follow up care, or because they failed to

      intervene to prevent these violations.

      WHEREFORE, Plaintiff demands judgment against all of the Defendants jointly

and severally, for actual, general, special, compensatory damages and further

demands judgment against each of said Defendants, jointly and severally, for

punitive damages, plus the costs of this action, including attorney fees, and such

other relief deemed to be just and equitable.

                                  COUNT IV
                MUNICIPAL LIABILITY-RATIFICATION (42 U.S.C. § 1983)
                           AGAINST ALL DEFENDANTS
59. Plaintiff hereby restates, realleges, and incorporates each and every allegation

      contained in the Allegations above, as though set forth fully and completely

      herein.

60. Defendant CITY OF WARREN, Defendant Officers and Defendants’ assisting

      officers and supervisors acted under color of law.

61.      The acts of Defendant CITY OF WARREN, Defendant Officers and

      Defendants’ assisting officers and supervisors deprived Plaintiff of her particular

      rights under the United States Constitution.




                                               13
 Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.14 Filed 04/01/21 Page 14 of 39



62. Upon information and belief, a final policy maker, acting under color of law,

   who had final policy making authority concerning the acts of CITY OF

   WARREN and Defendant Officers, ratified (or will ratify) CITY OF WARREN

   and/or Officer ’s acts and the bases for them. Upon information and belief, the

   final policy maker knew of and specifically approved of (or will specifically

   approve of) CITY OF WARREN’S, Defendant Officers, and Defendants’

   assisting officers’ and supervisors’ acts.

63. Upon information and belief, a final policy maker has determined (or will

      determine) that the acts of CITY OF WARREN, Defendant Officers, and

      Defendants assisting officers and supervisors were “within policy.”

64.     By reason of the aforementioned acts and omissions, Plaintiff was injured.

      The aforementioned acts and omissions also caused Plaintiff’s injuries.

65. Accordingly, the CITY OF WARREN, Defendant Officers, and Defendants’

      assisting officers and supervisors each are liable to Plaintiff for compensatory

      damages under 42 U.S.C. Sec. 1983 and Sec. 1988.

   WHEREFORE, Plaintiff demands judgment against all of the Defendants jointly

and severally, for actual, general, special, compensatory damages and further

demands judgment against each of said Defendants, jointly and severally, for

punitive damages, plus the costs of this action, including attorney fees, and such

other relief deemed to be just and equitable.


                                           14
 Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.15 Filed 04/01/21 Page 15 of 39



                               COUNT V
          42 USC §1983 - MUNICIPAL/SUPERVISORY LIABILITY
                 AS TO DEFENDANT CITY OF WARREN

66. Plaintiff hereby restates, realleges, and incorporates each and every allegation

   contained in the Allegations above, as though set forth fully and completely

   herein.

67. Jurisdiction is based on 28 USC § 1331.

68. At all times relevant herein, Defendants CITY OF WARREN, Defendant

   Officer, and Defendants’ assisting officers and supervisors acted under color of

   law, the acts of CITY OF WARREN, Defendant Officers, and Defendants’

   assisting officers and supervisors deprived Plaintiff of her particular rights under

   the United States Constitution.

69. The training policies of CITY OF WARREN were inadequate to train its

  officers to handle the usual and recurring situations with which they must deal.

70. CITY OF WARREN was deliberately indifferent to the obvious consequences of

  its failure to train its officers adequately.

71. CITY OF WARREN, acting through their supervisory officers and officials, by

  their own customs, policies and/or practices failed to establish, maintain or

  enforce, (and/or systematically failed to properly train, evaluate, supervise, those

  in charge of), a policy/practice or training regarding obtaining probable cause

  prior to arresting persons like the Plaintiff, so as to prevent the wrongful arrest of

  individuals, like the Plaintiff. Failure to have, enforce, maintain or properly
                                            15
Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.16 Filed 04/01/21 Page 16 of 39



  supervise such policy/practice or training would be substantially certain to result

  in the wrongful arrest and imprisonment of the Plaintiff and others like her,

  thereby directly and proximately depriving Plaintiff of her right to be free from

  false arrest, false imprisonment and other unreasonable intrusions against her

  person without due process of law, in violation of the United States Constitution,

  Amendments I, IV, V and XIV.

72. At all times relevant herein, Defendant CITY OF WARREN, acting through

  their supervisory officers and officials, by their own customs, policies and/or

  practices of systematically failing to properly train, evaluate, supervise,

  investigate, review and/or discipline their respective employees, allowed,

  acquiesced in, and/or encouraged its individual Police Officers and to function as

  law enforcement officers and to unlawfully confront, falsely arrest and imprison,

  and otherwise violate Plaintiff's Constitutional rights, thereby directly and

  proximately depriving Plaintiff of her right to be free from false arrest, false

  imprisonment and other unreasonable intrusions against her person without due

  process of law, in violation of the United States Constitution, Amendments I, IV,

  V and XIV.

73. At all times relevant herein, Defendant CITY OF WARREN, acting through

  their supervisory officials and/or officers, by their own customs, policies and/or

  practices of systematically failing to enforce its own rules and regulations

  pertaining to the arrest, custody, detention and prosecution of citizens, including
                                        16
Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.17 Filed 04/01/21 Page 17 of 39



  Plaintiff, in violation of all standards of decency and minimum requirements

  under the law and the Constitution, deprived Plaintiff of her right to be free from

  false arrest, false imprisonment and other unreasonable intrusions against her

  person without due process of law, in violation of the United States Constitution,

  Amendments IV, V and XIV.

74. Defendants CITY OF WARREN, Defendant Officers, and Defendants’

  assisting officers and supervisors are liable for their intentional, deliberately

  indifferent, willful, wanton, reckless and/or grossly negligent acts and/or

  omissions, which constituted customs, policies and/or practices, which resulted in

  the unlawful, unjustified, wrongful and unconstitutional seizure of Plaintiff’s

  liberty, person and health, without due process of law, all of which proximately

  resulted in her injuries.

75. At all times relevant herein, Defendant CITY OF WARREN, by their

  directions, policies, procedures, practices and/or customs, from which the

  intentional, willful and wanton, reckless, deliberately indifferent, grossly

  negligent and/or negligent acts and or omissions of the individual officers, who

  were under its supervision were foreseeable, allowed, acquiesced in and/or

  encouraged said officers to function as law enforcement officers and to

  unconstitutionally arrest and falsely imprison citizens including Plaintiff thereby

  proximately causing Plaintiff to be deprived of her liberty, and her freedom from

  unreasonable intrusions against his person and his right to be free from false
                                        17
 Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.18 Filed 04/01/21 Page 18 of 39



  arrest, false imprisonment and other unreasonable intrusions against her person

  without due process of law, in violation of the United States Constitution,

  Amendments IV, V and XIV.

76. At all times relevant herein, Defendant CITY OF WARREN and by their failure

  to train, supervise, discipline and/or correct the behavior of the employees and/or

  agents under their supervision, including but not limited to the individually

  named Defendant law enforcement officers, of which said Defendant CITY OF

  WARREN knew or should have known, created the potential for the intentional,

  willful and wanton, reckless, deliberately indifferent, grossly negligent and/or

  negligent acts and or omissions of said officers, allowed, acquiesced in and/or

  encouraged said individual Defendants to function as law enforcement officers

  and to unlawfully confront, falsely arrest and falsely imprison citizens including

  Plaintiff thereby proximately causing Plaintiff to be deprived of her liberty and of

  her right to be free from unreasonable intrusions against her person without due

  process of law, in violation of the United Sates Constitution, Amendments IV, V

  and XIV.

77. At all times relevant herein, Defendant CITY OF WARREN and by its

  violation of statutory duties, allowed and/or encouraged the individually named

  Defendants to function as law enforcement officers and to unlawfully confront,

  falsely arrest, and falsely imprison citizens including Plaintiff thereby

  proximately causing Plaintiff to be deprived of her liberty and of her right to be
                                         18
Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.19 Filed 04/01/21 Page 19 of 39



  free from false arrest, false imprisonment and other unreasonable intrusions

  against her person without due process of law, in violation of the united States

  Constitution, Amendments IV, V and XIV.

78. That the conduct of Defendant CITY OF WARREN personnel was pursuant to,

  and in execution and implementation of, officially sanctioned policies, practices,

  ordinance, regulations, or customs of Defendant CITY OF WARREN, and each

  of the named Defendants exhibited a deliberate indifference by intentional acts,

  gross negligence and/or engaging in omissions to breach NANCY HOOKS’ civil

  liberties and freedoms and causing constitutional deprivation of her individual

  rights, to wit:

             a.     Failure to properly train police officers and detention officers in
                    the proper determination of probable cause and arrest
                    procedures. Such omitted training was a grossly negligent and
                    reckless act that amounted to a deliberate indifference to, and
                    was in violation of, NANCY HOOKS’ constitutional rights;

             b.     Failure to hire individuals whose character and personality
                    would not pose a potential danger to the residents and guests of
                    CITY OF WARREN and NANCY HOOKS;

             c.     Failure of CITY OF WARREN to discipline, investigate, and/or
                    discharge any officers involved in the wrongful detention, arrest
                    and imprisonment which ratifies and/or condones any officers’
                    unconstitutional conduct;

             d.     Failure to train and inadequate training in the proper amount of
                    force to be utilized for citizens, arrestees and/or detainees;

             e.     Knowingly and recklessly hiring and training as police officers
                    individuals who were not able to determine probable cause and
                    arrest procedures;
                                          19
 Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.20 Filed 04/01/21 Page 20 of 39




            f.    Knowingly and recklessly failing to discipline, instruct,
                  supervise or control officers’ conduct, thereby encouraging acts
                  or omissions that contributed to the arrest of NANCY HOOKS;

            g.    That the individual officers failed to obtain probable cause;

            h.    That all Defendants, including officials, supervisors, and officers
                  individually and as agents for Defendant CITY OF WARREN,
                  personally participated in the implementation, execution, and
                  omission of the official policies, training, ordinances,
                  regulations, and/or customs referred to above.

            i.    That all officials, supervisors, and officers had a duty to
                  adequately train and supervise all police officers who had a duty
                  to act reasonably and without deliberate indifference the civil
                  liberties and freedoms of NANCY HOOKS.

79. That as a direct and proximate result of the aforementioned unlawful conduct

   and omissions of Defendants, Plaintiff suffered fear, pain, anguish, and the

   following damages:

            a.    personal injury;

            b.    shock, fright, anxiety, mental distress, annoyance, vexation, and
                  humiliation suffered by plaintiff from the inception of the arrest;

            c.    shock, fright, anxiety, mental distress, annoyance, vexation, and
                  humiliation suffered by Plaintiff as a result of Defendants’
                  actions during the arrest causing Plaintiff to be naked and
                  exposed from the waist down in public;

            d.    loss of freedom;

            e.    pain and suffering during confinement;

            f.    isolation from friends and family;

            g.    loss of dignity;
                                        20
 Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.21 Filed 04/01/21 Page 21 of 39




             h.     loss of reputation;
             i.     Lost income;

             j.     Loss of enjoyment of life;

             k.     Medical damages

             l.     Compensatory and punitive damages; and

             m.     Any and all other damages otherwise recoverable under USC
                    Section 1983 and Section 1988.

   WHEREFORE, Plaintiff demands judgment against all the Defendants jointly and

severally, for actual, general, special, compensatory damages and further demands

judgment against each of said Defendants, jointly and severally, for punitive

damages, plus the costs of this action, including attorney fees, and such other relief

deemed to be just and equitable.

                          COUNT VI
     MUNICIPAL LIABILITY – UNCONSTITUTIONAL CUSTOMS OR
                    POLICY (42 U.S.C. § 1983)
80. Plaintiff hereby restates, realleges, and incorporates each and every allegation

   contained in the Allegations above, as though set forth fully and completely

   herein.

81. CITY OF WARREN, Defendant Officers, and Defendants’ assisting officers

   and supervisors acted under color of law.

82. CITY OF WARREN, Defendant Officers, and Defendants’ assisting officers

   and supervisors acted pursuant to an expressly adopted official policy or a long-

                                          21
Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.22 Filed 04/01/21 Page 22 of 39



  standing practice or custom of the Defendant CITY OF WARREN Police

  Department.

83. On information and belief, CITY OF WARREN, Defendant Officers, and

  Defendants’ assisting officers and supervisors were not disciplined, reprimanded,

  retrained, suspended, or otherwise penalized in connection with Plaintiff’s

  injuries.

84. Defendant CITY OF WARREN and Defendant Officers, together with other

  policy makers and supervisors, maintained, inter alia, the following

  unconstitutional customs, and practices, and policies:

      a. Employing and retaining as law enforcement officers individuals such as

          Defendant Sanders, when CITY OF WARREN, at all times material

          herein, knew or reasonably should have known and had dangerous

          propensities for abusing their authority, and for using excessive force.

      b. Inadequately supervising, training, and controlling, assigning, and

          disciplining CITY OF WARREN police officers, and other personnel,

          including Defendant Officers, whom CITY OF WARREN knew or in the

          exercise of reasonable care should have known had the aforementioned

          propensities and character traits;

      c. Maintaining grossly inadequate procedures for reporting, supervising,

          investigating, reviewing, disciplining and controlling misconduct by its

          Police Officers.
                                          22
Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.23 Filed 04/01/21 Page 23 of 39



      d. Failing to adequately discipline CITY OF WARREN Police Officers for

         the above-referenced categories of misconduct, including “slaps on the

         wrists”, discipline that is so slight as to be out of the proportion to the

         magnitude of misconduct, and other inadequate discipline that is

         tantamount to encouraging misconduct;

      e. Encouraging, accommodating, or facilitating a “blue code of silence,”

         “blue shield”, “blue wall”, “blue curtain,” “blue veil,” or simply a “code of

         silence,” pursuant to which police officers do not report other officers’

         errors, misconduct, or crimes. Pursuant to this code of silence, if questions

         about an incident of misconduct involving another officer, while following

         the code, the officers being questioned will claim ignorance of the officers’

         wrongdoing.

      f. Failing to properly investigate criminal cases brought against citizens,

         which are later voluntarily dismissed by the CITY OF WARREN due to

         Officers making unlawful arrests.

85. By reasons of the aforementioned acts and omissions of CITY OF WARREN and

  Defendant Officers, Plaintiff was injured.

86. Defendant CITY OF WARREN and Defendant Officers, together with various

  other officials, whether named or unnamed, had either actual or constructive

  knowledge of the deficient policies, practices and customs alleged in the paragraph

  above. Despite having knowledge as stated above, these Defendants condoned,
                                         23
 Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.24 Filed 04/01/21 Page 24 of 39



   tolerated and through actions and inactions thereby ratified such policies. Said

   Defendants also acted with deliberate indifference to the foreseeable effects and

   consequences of those policies with respect to the constitutional rights of Plaintiff

   and other individuals similarly situated.

87. By perpetrating, sanctioning, tolerating, and ratifying the outrageous conduct

   and other wrongful acts Defendant Officers acted with intentional, reckless, and

   callous disregard for the life of Plaintiff and Plaintiff’s constitutional rights.

   Furthermore, the policies, practices, and customs implemented, maintained and

   still tolerated CITY OF WARREN and Defendant Officers were affirmatively

   linked to and were a significantly influential force behind the injuries of Plaintiff.

88. On information and belief, the aforementioned acts were willful, wanton,

   malicious and oppressive thereby justifying the awarding of exemplary and

   punitive damages as to Defendant Officers.

89. Accordingly, Defendants CITY OF WARREN and Defendant Officers each are

   liable to Plaintiff for compensatory damages under Title 42 of the United States

   Code, §1983 and §1988.

   WHEREFORE, Plaintiff demands judgment against all of the Defendants jointly

and severally, for actual, general, special, compensatory damages and further

demands judgment against each of said Defendants, jointly and severally, for

punitive damages, plus the costs of this action, including attorney fees, and such

other relief deemed to be just and equitable.
                                           24
 Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.25 Filed 04/01/21 Page 25 of 39



                                    COUNT VII
                                     BATTERY
                              AGAINST ALL DEFENDANTS
90. Plaintiff hereby restates, realleges, and incorporates each and every allegation

   contained in the Allegations above, as though set forth fully and completely

   herein.

91. At the time and place herein above alleged, Defendant Officers and

   Defendants’ assisting officers and supervisors, without just and legal cause,

   viciously assaulted Plaintiff, thereby causing Plaintiff severe pain and suffering,

   apprehension, and emotional distress, and placed her in immediate fear for her

   life.

92. Said assault and battery was not privileged, was not consented to by Plaintiff,

   and was the proximate cause of the injuries complained of herein.

93. Defendant CITY OF WARREN is vicariously liable for the wrongful acts of

   Defendant Officers and Defendants’ assisting officers and supervisors pursuant to

   The Governmental Tort Liability Act (GTLA), MCL 691.1401 Government

   Code, which provides that a public entity is liable for the injuries caused by its

   employees within the scope of employment if the employee’s act would subject

   him or her to liability.

94. The conduct of the Defendant Officers was malicious, wanton, oppressive, and

   accomplished with a conscious disregard for Plaintiff’s rights, and entitling

   Plaintiff to an award of exemplary and punitive damages.
                                         25
 Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.26 Filed 04/01/21 Page 26 of 39



      WHEREFORE, Plaintiff demands judgment against all of the Defendants jointly

and severally, for actual, general, special, compensatory damages and further

demands judgment against each of said Defendants, jointly and severally, for

punitive damages, plus the costs of this action, including attorney fees, and such

other relief deemed to be just and equitable.

                                  COUNT VIII
                            GROSS NEGLIGENCE AS TO
                               ALL DEFENDANTS
95. Plaintiff hereby restates, realleges, and incorporates each and every allegation

      contained in the Allegations above, as though set forth fully and completely

      herein.

96. The Defendant Officers’ actions were so reckless as to demonstrate a substantial

      lack of concern for whether an injury results.

97. Each Defendant owed Plaintiff a duty to behave as a reasonably prudent law

      enforcement officer when interacting with Plaintiff.

98.       By failing to do so by committing the acts alleged in this Complaint,

      Defendants breached their duty.

99.       The injuries suffered by Plaintiff are the direct result of Defendants’ actions

      and inactions.

100.      Plaintiff’s injuries are entirely foreseeable based on the conduct of

      Defendants.



                                             26
Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.27 Filed 04/01/21 Page 27 of 39



101.   At all times relevant herein, Defendant Officers, notwithstanding the standard

  duty of care, owed to Plaintiff the following duties, but not limited to:

              a. To use due care to obtain probable cause prior to arresting her;

              b. To avoid arresting the Plaintiff when she had committed no
                 violation of law;

              c. To follow all state statutes, regulations, municipal ordinances, and
                 department policy designed to protect against the jailing persons
                 without probable cause;

              d. To preserve the peace and protect the lawful rights of citizens;

              e. Other acts and omissions under investigation at this time;

              f. To avoid using excessive force against a law abiding citizen; and

              g. To de-escalate and not escalate the situation which lead to
                 Plaintiff’s injury.

102.   The Defendant Officers negligently, gross negligently, recklessly, willfully,

  wantonly, maliciously, intentionally, knowingly, and/or deliberately breached one

  or more of the aforesaid duties.

103.   That Defendant CITY OF WARREN breached its aforementioned duties and

  was willful and wanton and/or grossly negligent, as defined by statute, to wit:

  MCLA 691.1407, when it conducted themselves in a manner so reckless as to

  demonstrate a substantial lack of concern for whether an injury would result in

  one, some, or all of the following particulars:

              a. Failing and/or refusing to adequately train, oversee the training of
                 and/or supervise all employees and/or agents under their control
                 and/or supervision;
                                          27
Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.28 Filed 04/01/21 Page 28 of 39



              b. Failing and/or refusing to prevent intentional, willful and wanton,
                 reckless, deliberately indifferent, grossly negligent and/or
                 negligent acts and/or omissions of such employees and/or agents;

              c. Failing and/or refusing to enact, institute, implement and/or
                 utilize directions, policies, practices and/or customs from which
                 Defendants and/or their employees and/or agents are to preserve
                 the peace and protect the lawful rights of citizens; and

              d. Failing to prevent, explicitly or implicitly, the intentional, willful
                 and wanton, reckless, deliberately indifference, grossly negligent
                 and/or negligent and foreseeable conduct, acts, and/or omissions
                 of Defendants' employees and/or agents.

              e. Allowing false charges to be used as leverage against law abiding
                 citizens to try and obtain a release in exchange for dropping
                 unlawful charges.

104.   That as a direct and proximate result of the aforementioned unlawful conduct

  and omissions of Defendants, Plaintiff suffered fear, pain, anguish, and the

  following damages:

             a.    personal injury;

             b.    shock, fright, anxiety, mental distress, annoyance, vexation, and
                   humiliation suffered by plaintiff from the inception of the arrest;

             c.    shock, fright, anxiety, mental distress, annoyance, vexation, and
                   humiliation suffered by Plaintiff as a result of Defendants’
                   actions during the arrest causing Plaintiff to be naked and
                   exposed from the waist down in public;

             d.    loss of freedom;

             e.    pain and suffering during confinement;

             f.    isolation from friends and family;

             g.    loss of dignity;
                                          28
 Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.29 Filed 04/01/21 Page 29 of 39




              h.    loss of reputation;

              i.    Lost income;

              j.    Loss of enjoyment of life;

              k.    Medical damages;

              l.    Compensatory and punitive damages; and

              m.    Any and all other damages otherwise recoverable under USC
                    Section 1983 and Section 1988.

   WHEREFORE, Plaintiff demands judgment against all of the Defendants jointly

and severally, for actual, general, special, compensatory damages and further

demands judgment against each of said Defendants, jointly and severally, for

punitive damages, plus the costs of this action, including attorney fees, and such

other relief deemed to be just and equitable.

                               COUNT IX
             INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
105.   Plaintiff hereby restates, realleges, and incorporates each and every allegation

   contained in the Allegations above, as though set forth fully and completely

   herein.

106.   At all times relevant herein, the individually named Defendants,

   notwithstanding their standard duty of care, owed to Plaintiff, the following

   duties, but not limited to the following:

               a. To refrain from inflicting intentional emotional distress upon
                  Plaintiff;
                                           29
Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.30 Filed 04/01/21 Page 30 of 39




             b. To refrain from treating Plaintiff, a law-abiding citizen, in an
                extremely and outrageously abusive manner; and

             c. To refrain from depriving Plaintiff of her liberty without excuse
                or justification.

107.   These Defendants intentionally, willfully, wantonly, and/or recklessly

  breached one or more of said duties by:

             a. Intentionally inflicting emotional distress upon Plaintiff by
                subjecting Plaintiff to being arrested without probable cause;

             b. Intentionally depriving Plaintiff of her liberty and restraining her
                physical movement without excuse or justification;

             c. Intentionally causing Plaintiff’s pants to be pulled down during
                her arrest and not allowing her to pull her pants back up, causing
                her to be naked and exposed from the waist down in public;

             d. Intentionally assaulting and beating Plaintiff without reasonable
                legal justification; and

             e. Intentionally filing false charges against Plaintiff and under color
                of law used the power of the State against Plaintiff, a law abiding
                citizen, to gain leverage against Plaintiff in order to try and obtain
                a release from Plaintiff in exchange for dropping unlawful
                charges, such actions inflicted emotional distress upon Plaintiff
                and placed fear in Plaintiff and robbed her of his security and
                safety.

108.   At all times relevant herein, individually named Defendants were acting

  within the scope of their employment for Defendant CITY OF WARREN under

  color of its authority as law enforcement officers.




                                         30
Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.31 Filed 04/01/21 Page 31 of 39



109.   That as a direct and proximate result of the aforementioned unlawful conduct

  and omissions of Defendants, Plaintiff suffered fear, pain, anguish, and the

  following damages:

             a.    personal injury;

             b.    shock, fright, anxiety, mental distress, annoyance, vexation, and
                   humiliation suffered by plaintiff from the inception of the arrest;

             c.    shock, fright, anxiety, mental distress, annoyance, vexation, and
                   humiliation suffered by Plaintiff as a result of Defendants’
                   actions during the arrest causing Plaintiff to be naked and
                   exposed from the waist down in public;

             d.    loss of freedom;

             e.    pain and suffering during confinement;

             f.    isolation from friends and family;

             g.    loss of dignity;

             h.    loss of reputation;

             i.    Lost income;

             j.    Loss of enjoyment in life;

             k.    Medical damages;

             l.    Compensatory and punitive damages; and

             m.    Any and all other damages otherwise recoverable under USC
                   Section 1983 and Section 1988.

       WHEREFORE, Plaintiff demands judgment against all the Defendants jointly

and severally, for actual, general, special, compensatory damages and further

                                         31
 Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.32 Filed 04/01/21 Page 32 of 39



demands judgment against each of said Defendants, jointly and severally, for

punitive damages, plus the costs of this action, including attorney fees, and such

other relief deemed to be just and equitable.

                                 COUNT X
                            MALICIOUS PROSECUTION

110. Plaintiff hereby restates, realleges, and incorporates each and every allegation

   contained in the Allegations above, as though set forth fully and completely

   herein.

111. Defendants instituted and initiated the allegations of criminal activity against

   Plaintiff without probable cause and with malice.

112. On information and belief, Defendants instituted the investigation for personal

   reasons, which include, but are not limited to, the following:

         a. vexation;

         b. to cause damage to Plaintiff’s professional reputation;

         c. to cause damage to Plaintiff’s community reputation;

         d. to justify their unlawful use of excessive force against Plaintiff;

         e. in retaliation for Plaintiff’s acting as a citizen with important

             information who tried to assist other citizens being wrongly detained

             and/or accused by Defendants regarding the altercation.




                                           32
 Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.33 Filed 04/01/21 Page 33 of 39



113. MCL 600.2907 provides for civil and criminal liability for every person who,

   for vexation or trouble or with malice, causes another to be arrested, attached, or

   in any way proceeded against by any process of civil or criminal action without

   that person’s consent.

114. Both the criminal and civil proceedings initiated against Plaintiff arising from

   Defendants’ false information will be resolved in Plaintiff’s favor.

115. As a direct result of Defendants’ malice in making allegations that initiated the

   criminal investigation, Plaintiff has suffered damage, including, but not limited

   to, harm to her professional reputation and her reputation in the community,

   mental anguish, and being subjected to a police interrogation and criminal

   charges regarding the allegations.

       WHEREFORE, Plaintiff demands judgment against all the Defendants jointly

and severally, for actual, general, special, compensatory damages and further

demands judgment against each of said Defendants, jointly and severally, for

punitive damages, plus the costs of this action, including attorney fees, and such

other relief deemed to be just and equitable.

                                   COUNT XI
                                 ABUSE OF PROCESS

116.    Plaintiff hereby restates, realleges, and incorporates each and every allegation

   contained in the Allegations above, as though set forth fully and completely

   herein.

                                           33
Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.34 Filed 04/01/21 Page 34 of 39



117.   Defendants abused the criminal investigatory process by using it for their

  ulterior motive or purpose to cause vexation, trouble, embarrassment, damage to

  Plaintiff’s professional reputation, and damage to Plaintiff’s community

  reputation and as retaliation for Plaintiff’s efforts to inform police that they were

  detaining and/or arresting the wrong citizens regarding the altercation. This use of

  the process was not legitimate, regular, or legal.

118.   Defendants abused the criminal investigatory process by using it for their

  ulterior motive or purpose to cause vexation, trouble, embarrassment, damage to

  Plaintiff’s professional reputation, and damage to Plaintiff’s community

  reputation and to justify their unlawful use of excessive force against Plaintiff;

119.   As a corroborating act of Defendants’ improper purpose, Defendants drafted

  reports and provided same to the Officer in Charge after the Warren Police

  Department began its investigation, when Defendants knew or should have

  known that the information in that document was false.

120.   As a further corroborating act, Defendants repeated the false allegations

  against Plaintiff contained in their reports even after watching the video and

  interviewing other witnesses during the course of the investigation.

121.   Defendants’ submission of their reports to the Warren Police Department, as

  well as their false statements to the Officer In Charge, were willful and

  intentional.


                                          34
Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.35 Filed 04/01/21 Page 35 of 39



122.   The allegations and misuse of the criminal investigatory process was

  improper since Defendants knew, or should have known, that the allegations

  regarding Plaintiff’s actions were false.

123.   Charging Plaintiff with the commission of crimes is a process employed to

  pressure Plaintiff to release the Defendants from any and all Constitutional

  violations in exchange for a plea offer.

124.   As a direct result of Defendants abuse of the criminal investigatory process,

  Plaintiff’s professional reputation and community reputation, and she has as

  suffered mental anguish, and physical injuries.

125.   WHEREFORE, Plaintiff demands judgment against all the Defendants jointly

  and severally, for actual, general, special, compensatory damages and further

  demands judgment against each of said Defendants, jointly and severally, for

  punitive damages, plus the costs of this action, including attorney's fees, and such

  other relief deemed to be just and equitable.

Dated: April 1, 2021                   Respectfully submitted,

                                       KORKIS LAW FIRM, PLLC

                                       /s/ NINA KORKIS TAWEEL
                                       Nina Korkis Taweel (P63031)
                                       Counsel for Plaintiff
                                       nina@korkislaw.com




                                         35
Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.36 Filed 04/01/21 Page 36 of 39



                                  ELDER BRINKMAN LAW

                                  /s/ AZZAM E. ELDER
                                  Azzam E. Elder (P53661)
                                  Co-Counsel for Plaintiff
                                  aelder@elderbrinkmanlaw.com




                                     36
Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.37 Filed 04/01/21 Page 37 of 39




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

NANCY HOOKS,

     Plaintiff,                               Case No.
                                              Hon.
v

CITY OF WARREN, a Municipal
Corporation; dba CITY OF WARREN
POLICE DEPARTMENT, and
POLICE OFFICERS: OFFICER LUCAS DOE; OFFICER BRYAN MUNAFO;
OFFICER A. KOERNER;
Each in their individual and official capacity jointly and severally;

     Defendants.

NINA KORKIS TAWEEL (P63031)
KORKIS LAW FIRM, PLLC
Attorney for Plaintiff
1360 Porter St, Suite 250
Dearborn, MI 48124
313-581-5800
nina@korkislaw.com

AZZAM E. ELDER (P53661)
ELDER BRINKMAN LAW
Co-Counsel for Plaintiff
1360 Porter St, Suite 200
Dearborn, MI 48124
313-582-5800
aelder@elderbrinkmanlaw.com


                     DEMAND FOR JURY TRIAL




                                     37
 Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.38 Filed 04/01/21 Page 38 of 39



      Plaintiff, NANCY HOOKS, by and through her attorneys, Nina Korkis Taweel

and Azzam E. Elder, hereby requests a trial by jury in the above-captioned matter.


Dated: April 1, 2021                   Respectfully Submitted,

                                       KORKIS LAW FIRM, PLLC

                                       /s/ NINA KORKIS TAWEEL
                                       Nina Korkis Taweel (P63031)
                                       Counsel for Plaintiff
                                       nina@korkislaw.com

                                      ELDER BRINKMAN LAW

                                      /s/ AZZAM E. ELDER
                                      Azzam E. Elder (P53661)
                                      Co-Counsel for Plaintiff
                                      aelder@elderbrinkmanlaw.com




                                         38
 Case 2:21-cv-10743-TGB-KGA ECF No. 1, PageID.39 Filed 04/01/21 Page 39 of 39




                          CERTIFICATE OF SERVICE
       The undersigned hereby certifies that on April 1, 2021, she electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system.
                                 Respectfully Submitted,

                                 /s/ NINA KORKIS TAWEEL
                                 Nina Korkis Taweel (P63031)




                                          39
